      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 1 of 31




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

TEDDY BILLIOT, MARY VERDIN, LIZA                          CIVIL ACTION
NAQUIN, TASHA DARDAR, JADE BILLIOT
BERGERON, LANNY DARDAR, CANDACE
HENDON, KELLY NAQUIN, LORETTA
VERDIN, CASEY DARDAR, SHANA RAE
DARDAR, AND JOAN BRUNET
Plaintiffs,                                               NO. 2:21-cv-
vs.                                                       JUDGE:
THE TERREBONNE PARISH SCHOOL                              MAGISTRATE:
BOARD,      THE  TERREBONNE    PARISH
SCHOOL DISTRICT, PHILIP MARTIN,
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS SUPERINTENDENT, AND
GREGORY HARDING, INDIVIDUALLY AND
IN HIS OFFICIAL CAPACITY AS PRESIDENT
OF THE TERREBONNE PARISH SCHOOL
BOARD
Defendants.

             COMPLAINT FOR MANDAMUS, DAMAGES, AND REQUEST
                   FOR IMMEDIATE INJUNCTIVE RELIEF

       1.      By this complaint, plaintiffs, Teddy Billiot, Mary Verdin, Liza Naquin, Tasha

Dardar, Jade Billiot Bergeron, Lanny Dardar, Candace Hendon, Kelly Naquin, Loretta Verdin,

Casey Dardar, Shana Rae Dardar, and Joan Brunet, parents of children presently attending the

Pointe-aux-Chênes Elementary School, a school attended solely and only by Louisiana Native

Americans and Louisiana Cajuns whose parents’ first or second language is either Native

American or other Louisiana French, assert claims and causes of action arising under the laws of

Louisiana and of the United States and reserve the right to amend to allege other such claims and

causes of action.

       2.      Pointe-aux-Chênes Elementary School is being prematurely closed as of the end of

the 2020-2021 school year by defendants, unjustly and without due process. PAC students will


                                               1
       Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 2 of 31




suffer irreparable injury on account of their race, ethnicity, native language, or their desire to

maintain their language and tradition. Plaintiffs have suffered denial of their rights under the

Constitution and laws of Louisiana and of the United States and are and will be injured on account

of the illegal and unlawful actions of the governmental and individual defendants. Plaintiffs seek

immediate injunctive and mandamus relief to prevent the closure of the Pointe-aux-Chênes

Elementary School with the establishment of statutorily mandated French Immersion School at

PAC Elementary that will preserve their language and traditions which are unique and protected

by law. Plaintiffs also seek damages. Plaintiffs are attaching affidavits and declarations whose

purpose is to supplement and expand the following allegations. These should be considered a part

of this complaint within the meaning of Rule 12(b)(6).

        3.      As is set forth hereinafter, plaintiffs are entitled to actual and punitive damages and

to an award of costs and attorney’s fees

                                           JURISDICTION

        4.      The original jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

1337, and 1343(2). The supplemental jurisdiction of this Court is invoked pursuant to 28 U.S.C. §

1368. Immediate injunctive and mandamus relief is requested.

                                                VENUE

        5.      Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in the Eastern District of

Louisiana in that all or a substantial part of the events, acts, and omissions giving rise to plaintiffs’

claims occurred in it. Pointe-aux-Chênes Elementary School, the subject of this complaint, is

located in this district, and the defendants reside in this district.

        6.      Plaintiffs also reside in this district and have children who attended Pointe-aux-

Chênes Elementary School, which is located in this district, until June 10, 2021.




                                                    2
       Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 3 of 31




       7.        The Terrebonne Parish School Board (TPSB) and the Terrebonne Parish School

District (TPSD) and the individual defendants are located in or reside in this district.

                                               PARTIES

       8.        The named plaintiffs are all Native Americans whose children, until June 10, 2021,

attended Pointe-aux-Chênes Elementary School. They may be described as follows:

       a.        Teddy Billiot is a parent of A. B., a rising 4th grader. A. B. is presently a 3rd grader

at PAC who suffers from dyslexia. Her teachers help her. Also, her parents bring her to tutoring

once a week to help her with her studies;

       b.        Mary Verdin is a parent of G. V., a rising 4th grade student;

       c.        Liza Naquin is a parent of both N. and J., rising 4th grade students;

       d.        Tasha Dardar is a parent of K. S., a rising 3rd grade student;

       e.        Jade Billiot Bergeron is a parent of two students, A. B., a rising 2nd grade student

and B. B., a rising 4th grade student. Mrs. Bergeron signed a petition to the school board for French

immersion in in 2020;

       f.        Lanny Dardar, Jr. is a parent of C. D., a rising 2nd grade student;

       g.        Candace Hendon is a parent of C. G., a rising 1st grade student. Two other of her

children are also students at PAC;

       h.        Kelly Naquin is a parent of M. V., a rising 1st grade student;

       i.        Loretta Verdin is a parent of D. V., a rising 1st grade student and B. V., a rising 2nd

grade student;

       j.        Casey Dardar is a parent of C. D., a rising 2nd Grade student. In 2020, Mr. Dardar

signed a petition to the school board for French immersion;

       k.        Shana Rae Dardar is a parent of P., a rising 4th grade student;




                                                    3
       Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 4 of 31




        l.     Joan Brunet is a parent of N. B., a rising 2nd grade student. Mrs. Brunet signed the

2020 petition to the school board for French immersion.

        9.     Defendants, the Terrebonne Parish School Board [TPSB] and the Terrebonne

Parish School District [TPSD], are governmental entities acting under color of law.

        10.    Philip Martin, individually and in his official capacity as superintendent of the

Terrebonne Parish School District and Gregory Harding, individually and in his official capacity

as President of Terrebonne Parish School Board, are acting and have acted under color of law.

                                         STATEMENT

        11.    Discrimination in education under color of law, based on race, color, or national

origin, violates Title VI of the Civil Rights Act of 1964, the Louisiana Constitution, the laws of

Louisiana, and the Constitution and laws of the United States, including but not limited to 42 USC

§ 1983, and the Fifth and Fourteenth Amendments.

        12.    The TPSB has discriminated against Native American children based on race, color

or national origin and has discriminated against Cajun children based on national origin.

        13.    Pointe-aux-Chênes Elementary School (“PAC Elementary”) is located in

Terrebonne Parish, Louisiana.

        14.    The TPSB qualifies for and receives federal funding to supplement other programs

serving students at PAC Elementary. These programs include Title I Poverty and Migrant

Education, Title VI Indian Education, the USDA child nutrition program, and others.

        15.    PAC Elementary’s student body is 70% Native American and approximately 30%

Cajun. Almost all of these families are of Louisiana French-speaking heritage and national

origin(s).

        16.    PAC Elementary has the highest ratio of Native American students of any

elementary school in Terrebonne Parish and in the State of Louisiana.


                                                4
          Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 5 of 31




          17.     Native American children, including the children of the plaintiffs, that attend or

attended PAC Elementary are primarily from the Pointe-au-Chien Indian Tribe and the Isle de Jean

Charles Biloxi-Chitimacha-Choctaw Tribe.

          18.     The Pointe-au-Chien Indian Tribe is a state recognized Indian Tribe that has

occupied the Terrebonne Basin since time immemorial. The Tribe’s members speak a dialect of

French known as “Indian French” that is unique to Native Americans in the Terrebonne Basin.

          19.     The Isle de Jean Charles Biloxi-Chitimacha-Choctaw Tribe is a state recognized

Indian Tribe located in Terrebonne Parish. The Tribe’s members speak Indian French.

          20.     Cajun is a unique ethnic group in Louisiana used to describe the descendants of the

Acadian settlers of French heritage who relocated to Louisiana after being expelled from Canada

and integrated into Louisiana’s French-speaking community. Louisiana (or Cajun) French is a

fundamental part of their heritage, culture, and identity.

          21.     Louisiana French is a language spoken by the Native American, Creole, French,

and Cajun populations of Louisiana who descend from the original residents of the State from

before the Louisiana Purchase.1 Each group has a distinct dialect. French has been spoken by

millions of Louisiana residents since Louisiana’s admission to the Union. French speakers,

particularly native French speakers, have experienced both de jure and de facto discrimination

from State and parochial governments and from private actors, although there have been recent

State efforts initiated to prevent the language’s disappearance, partially to compensate for

historical suppression.2



1
    https://books.google.com/books/about/Dictionary_of_Louisiana_French.html?id=vw5TIVBcNsIC
2
 https://heinonline.org/HOL/LandingPage?handle=hein.journals/louilr46&div=63&id=&page= ;
https://link.springer.com/chapter/10.1007/978-1-4757-5278-6_7



                                                      5
          Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 6 of 31




           22.     Terrebonne Parish is part of the Acadiana Region of Louisiana recognized by the

Louisiana State Legislature for its unique French-speaking heritage.3

    THE SAD HISTORY OF RACE, COLOR & NATIONAL ORIGIN DISCRIMINATION
     AGAINST FRENCH-SPEAKING NATIVE AMERICAN AND CAJUN STUDENTS

           23.     The decision to close PAC Elementary School and to deny establishment of the

requested French Immersion Program continues a pattern and practice of discrimination against

Native American and Cajun children.

           24.     The TPSB has a long history of denying educational opportunities to Native

American children.

           25.     For decades, the TPSB denied public education opportunities to Native American

children from Pointe-aux-Chênes and Isle de Jean Charles at a standard equal to public education

opportunities offered elsewhere in Terrebonne Parish.

           26.     The TPSB did not provide middle or high school education for students from

Pointe-aux-Chênes until the late 1960s, after parents from Isle de Jean Charles sued the Terrebonne

Parish School Board. This Court ordered that all grades be desegregated by 1967.

           27.     Prior to integration, Indians from Pointe-aux-Chênes did not have the opportunity

to attend middle school or high school in Terrebonne Parish. In 1963, Indian parents filed a lawsuit

against the TPSB that resulted in integration of the schools. Although these lawsuits resulted in

decrees that required census and other reports to be sent to this Court, reports by the TPSB have

been discontinued without authorization from this Court.




3
    H.Conc.Res. 496 (La. Leg. 1971).



                                                   6
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 7 of 31




       28.    When integration finally occurred, Indian students attending Terrebonne Parish

schools, including PAC Elementary, were subject to discrimination from teachers, staff, and other

students.

       29.    At the time of integration, Native Americans in Terrebonne Parish primarily spoke

French. Students were punished for speaking Indian French in school.

       30.    Many of the Native American children dropped out of school due to racism and

discrimination toward them.

       31.    As stated in PAC Elementary’s 2015 Blue Ribbon School application, “Prior to

1963, Native American children were not allowed to be educated in the public schools and attended

‘Indian Schools’, most of which only went up to the seventh grade. For decades, Native American

children were educationally underserved and the community suffered from the wounds of their

educational neglect.” PAC Blue Ribbon App 2015.

       32.    There is also a long history of state-sanctioned national origin discrimination

against Cajuns in Terrebonne Parish, especially through denigration of their Louisiana French

language. While Louisiana’s Constitutions in the 19th Century were published in both English and

French and secured various rights for French speakers in the public sphere, a vicious campaign of

state-sanctioned discrimination was conducted in the 20th century to eradicate the language and

assimilate the Cajun, Creole, and Native communities who spoke the French language — notably

through banning French language education.4




4

https://www.jstor.org/stable/393154?casa_token=aaPeS4sEdW4AAAAA%3AXSVoWCiRMOcLGngNDnJlyzwMY
CIXxj7YtQSgW4kJ_l9RmVUVNT7KMnTA8etvnpOZfduHFTOJe-UCJVXZ0tzN40QpiwYqGBsb0Z8YD-Vre-
Cyf4kCWhQ7-A&seq=1#metadata_info_tab_contents



                                               7
       Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 8 of 31




       33.     The Louisiana Constitution of 1921 required that public education be conducted in

English and thus banned French-language-medium education. This provision was removed from

the Louisiana Constitution of 1974, but the 1921 constitutional mandate had a significant impact

on social norms especially among educators so that discrimination against Cajun and Native

American students in the classroom for speaking French continued into the late 1970s and 1980s5

and continued in forbidding the speaking of French at PAC Elementary.

       34.     A cultural renaissance around the French language and Cajun and Creole culture

emerged in the late 1960s, 1970s, and 1980s, leading to the creation of a state agency, the Council

for the Development of French in Louisiana (“CODOFIL”), and the establishment of a network of

French language immersion programs. There are currently approximately 40 French language

immersion programs across the State supported by CODOFIL, the Louisiana Department of

Education, and international partner governments.

       35.     Despite statutory laws and constitutional provisions mandating otherwise, the

TPSB, and the TPSD prevented children from speaking Indian French or Cajun French in schools

through the 1970s and even until the present.

       36.     The TPSB and TPSD have continued to deny access to state-supported French

language educational programs for its French-speaking Native American Tribes despite Tribal

efforts to initiate an immersion program and despite verbal assurances from defendants that are

described in the attached affidavits and on which plaintiffs reasonable relied to their detriment.




5
  https://link.springer.com/chapter/10.1007/978-1-4757-5278-6_7 ;
https://www.jstor.org/stable/399166?casa_token=sJ4Ca4RuD_wAAAAA%3Aqge7ViqbkJ5BFEeVH1bTYsy0dDp
MbzFGcW5hI6wDRBGbCrZhn_1-G1Ugfjpt-
hhw9xDfkCN2os83aGJMh6WljAy6eoS9w5KfQ_hL1XChP2JYJGWe1GEj_sag&seq=1#metadata_info_tab_conten
ts



                                                 8
       Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 9 of 31




          37.   This legacy of discrimination and suppression of the French language in

Terrebonne Parish schools has negatively impacted the educational attainment of Native American

children in Terrebonne Parish as well as their cultural heritage. This legacy of discrimination and

suppression of the French language in Terrebonne Parish schools has contributed to many Native

American students dropping out of school to avoid discrimination.

          38.   Suppression of the French language in Terrebonne Parish schools has also

negatively impacted the cultural heritage of Cajun students.

          39.   As a result of the legacy of discrimination, Louisiana French (including both its

Indian French and Cajun French dialects) has become an endangered language in Terrebonne

Parish.

                   IMPORTANCE OF POINTE-AUX-CHÊNES SCHOOL

          40.   Pointe-aux-Chênes is an unincorporated community located in Terrebonne Parish.

          41.   PAC Elementary School has become a core part of the education of Native

American children in the community and has incorporated cultural practices and history into its

pedagogical model. This has resulted in positive rates of academic achievement for Native

American children.

          42.   In 2004, the Principal of PAC Elementary testified in support of recognition for the

Pointe-au-Chien Indian Tribe and the Isle de Jean Charles Biloxi-Chitimacha-Choctaw Tribe. The

Pointe-au-Chien Indian Tribe and the Isle de Jean Charles Biloxi-Chitimacha-Choctaw Tribe have

come to rely on PAC Elementary as a critical part of their children’s' educational fulfillment. It

instills confidence in the children, both academically and culturally.

          43.   “Traditions and culture run deep at Pointe-Aux-Chênes (PAC) Elementary. Parents

and the Community partner with our school as vital stakeholders, preparing students for their future

as stewards in this distinctive bayou community. The Parent Teacher Community, Native


                                                 9
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 10 of 31




American tribal leaders, and community business owners all play a part in enriching the lives of

the students of PAC. They provide activities and presentations that not only prepare students for

future careers but also develop a knowledge and sense of belonging for the rich culture into which

they were born.” PAC Blue Ribbon App 2015.

       44.     PAC Elementary School is a pillar of the community and creates social and

community cohesion.

       45.     In the Environmental Impact Statement for the Morganza levee project, the

Terrebonne Parish Levee Board noted that community stability and cohesion were bolstered by

libraries, schools, and places of worship. “The presence of social institutions such as libraries,

places of worship, and schools provide residents an opportunity for civic participation and

engagement which increases community cohesion.”

       46.     The last segment of the Morganza-to-the Gulf Levee Project is scheduled to be

completed by 2023 and will include lower Pointe-aux-Chênes.

       47.     In May 2020, the Terrebonne Parish School District’s Risk Manager recognized the

importance of schools to community stability: In rural areas like Terrebonne, he noted,

“generations of families pass through a school’s halls. Schools don’t just serve to educate students;

they are often the only community center.” The population effects, Mr. Moore said, cut both ways.

“(It’s) almost like a death spiral: Once you lose your school, you lose your population as well.”

       48.     In 2019, defendant Superintendent of Schools Philip Martin of the Terrebonne

Parish School District told the Pointe-au-Chien Indian Tribe that there was no plan to close the

PAC Elementary School. Here again, plaintiffs detrimentally relied on the truth of this statement,

thought they had more time, and did not undertake litigation in reliance on this assurance.




                                                 10
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 11 of 31




       49.     There are five bayous in lower Terrebonne Parish, and each bayou has an

elementary school.

         CLOSURE OF THE POINTE-AUX-CHÊNES ELEMENTARY SCHOOL

       50.     On March 11, 2021, three officials from the Terrebonne Parish School Board

traveled to PAC Elementary School to inform the teachers and staff that PAC Elementary would

be closing and that new positions would be offered at other schools in the parish beginning with

the 2021 school year.

       51.     On March 16, 2021, Superintendent Philip Martin recommended to one of the

TPSB committees that the School Board close PAC Elementary.

       52.     On April 13, 2021, the Terrebonne Parish School Board, despite serious public,

state governmental, and academic objection, voted to close the PAC Elementary School and

transfer its students to Montegut Elementary School.

       53.     The Terrebonne Parish School Board made no outreach attempts to parents of PAC

Elementary students prior to the April 13th vote to close the school.

       54.     No financial or other reasons or any other non-racial or non-discriminatory

justification were then or have now been given as to why the TPSB was choosing to close the

school. Falsely lowered demographics were the only rationale cited. One school board member,

Vice President Maybelle Trahan, specifically cited the racial composition of the school as a

motivation. In particular, she expressed that she had felt socially isolated as a result of attending

the school as a child and she did not want the children currently living in Pointe-aux-Chênes to go

through what she went through. She noted that she did not meet a black person until she went to

high school — several decades ago when race relations were dramatically different in the parish.

       55.     Maybelle Trahan attended the white school in upper Pointe-aux-Chênes during

segregation. She allowed her children to attend the school once it was integrated, and she has never


                                                 11
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 12 of 31




done anything to address the alleged social harms faced by PAC students for attending an

integrated, local community school.

       56.     Ms. Trahan’s statements in support of closure ignored the success of students who

have attended PAC Elementary School. She also ignored that PAC Elementary today is a racially

integrated school with a critical mass of both white Cajun and Native American students

proportionally reflective of the surrounding community.

       57.     While TPSB members Lagarde and Harding did not explicitly cite the racial

composition as the rationale for their decision to close PAC Elementary, they conceded that the

School was majority Native American and that the decision thus primarily affected a majority-

Native population. While acknowledging the racial impact of the decision, Harding, the Board

President, argued that the school closure was minor compared to the racial segregation experienced

by Black citizens in schools and other public institutions during the Jim Crow era.

       58.     The TPDB performed no analysis on whether the closure of the school would

negatively or positively impact PAC students or students in the broader school system.

       59.     School Board member Matthew Ford stated during the TPSB meeting in April that

there was no justification for closing the school and that no analysis had been provided to the

school board members.

       60.     Defendant, Superintendent Philip Martin, publicly stated that closing the school

was not about money.

       61.     A school board member told Pointe-au-Chien Tribal leaders that 70% Native

American population in one school, Pointe-aux-Chênes, was too high.




                                                12
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 13 of 31




       62.     The Terrebonne Parish School Board has not claimed that closing PAC was out of

necessity. The documents produced as a result of public records requests show no non-

discriminatory reason for closing PAC Elementary or for rushing its closing to June 10, 2021.

       63.     PAC is a blue-ribbon school partly based on its relationship in and with the

community and the rate at which Native American children thrive at the school.

       64.     The Louisiana Legislature has threatened to deny the TPSB any COVID relief

funding if it decides to close PAC School.

       65.     The Louisiana Legislature has allocated $1 million to keep the PAC Elementary

school open, but the TPSB has not changed course or altered its decision. Rather it has accelerated

closure so that “not one piece of paper will remain at PAC” as of June 10, 2021. This was done so

that injunctive relief would be more difficult for this Court to provide.

       66.     According to the TPSB, the cost savings to close PAC School, including salaries of

teachers and staff who are reassigned to other schools, is less than $1 million.

       67.     Because the TPSB failed to give any warning to parents or Tribes, and in fact told

the Tribes in 2019 that it had no intention of closing PAC, closure of the school in April 2021

denied the Tribe and its members of the opportunity to establish a culturally appropriate charter

school in time for the Fall 2021 semester.

       68.     The TPSB has made calculated decisions concerning PAC school which were

intended to and did negatively impact Native American children.

       69.     Children from PAC Elementary will be sent to Montegut Elementary School, a

majority white school that has no relationship with the Pointe-au-Chien Indian Tribe or the Isle de

Jean Charles of Biloxi-Chitimacha-Choctaw Tribe.




                                                 13
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 14 of 31




       70.     Moving the children from PAC Elementary School to Montegut threatens

plaintiffs’ children and all of the other PAC children’s academic future, their cultural identity, and

their emotional and social well-being.

       71.     There are several special needs students at PAC Elementary, including some of

plaintiffs’ children. The TPSB provided no information on how these students will be impacted by

the change. One student at PAC Elementary relies on a wheelchair and will not be sent to Montegut

Elementary because the school is not handicap accessible. He will be separated from his family

and his friends.

       72.     On May 18, 2021, parent and plaintiff, ShanaRae Dardar, traveled to the School

Board office to attend the committee meetings in order to provide an update to the school board

on the efforts to establish a French Immersion Charter School, the funding from the state

legislature, and to request that the TPSB delay the closure of the school in order to have time to

get a charter school approved for the Cajun and Native American children in PAC. She was told

that she did not have permission to speak at any of the meetings.

       73.     On May 19, 2021, ShanaRae Dardar called the Terrebonne Parish School Board

and asked to be placed on the agenda for the June 1, 2021 school board meeting. Ms. Dardar was

informed that she was added to the agenda. She was not added to the agenda and was refused the

opportunity to speak at the June TPSB meeting.

       74.     Ms. Dardar unsuccessfully tried many times to contact the School Board President

to discuss the school closure.

       75.     Closing the PAC Elementary School for having too high of a Native American

population harms the Native American students and serves no legitimate goal or purpose.

       76.     No Native American serves on the Terrebonne Parish School Board.




                                                 14
         Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 15 of 31




          77.      No Native American has ever been selected as a principal in a Terrebonne Parish

School.

          78.      The Terrebonne Parish School Board did not consult with the Tribes before it

decided to close PAC Elementary.

          79.      The Terrebonne Parish School Board did not consult with the parents of PAC

Elementary School students prior to deciding to close PAC Elementary.

          80.      In 2020, the Terrebonne Parish School Board approved a $1.5 million budget

increase, for an addition to and renovation costs for Mulberry Elementary School in Houma costing

$14.8 million dollars.6 This school serves primarily white students; the student population is 74%

white.7

          81.      The TPSB demolished the Southdown Elementary School building and budgeted

approximately $20 million to construct a new school.8 Approximately 61% of the students at

Southdown Elementary are African American.

          82.      Closing PAC school Elementary will have a disparate impact on Native American

children.

          83.      Closing PAC Elementary continues TPSB’s pattern and practice of racial

discrimination against Native Americans.

          84.      By removing a stable source of community cohesion, the TPSB seeks to destabilize

a focal point within the community.




6
 https://www.houmatimes.com/news/terrebonne-school-board-approves-nearly-1-5-million-budget-increase-for-
mulberry-addition-renovation/.
7
    https://www.publicschoolreview.com/mulberry-elementary-school-profile/70360
8
    https://www.greatschools.org/louisiana/houma/1833-Southdown-Elementary-School/#Race_ethnicity.



                                                       15
         Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 16 of 31




           85.      The Pointe-au-Chien Indian Tribe and many other families are committed to

multilingual and culturally sensitive education so that their children and grandchildren can

continue the culture and traditions of their families, which they believe are important and unique.

Closing the school will send the message that the students in the Pointe-aux-Chênes area do not

matter, that their culture and lifeways are not valued, and that their educational attainment is

unimportant.

                      DISCRIMINATORY DENIAL OF FRENCH IMMERSION

           86.      Under Louisiana’s Immersion School Choice Law, if a requisite number of parents

or legal guardians within the jurisdictional boundaries of a school district sign a petition to institute

a French Immersion program at a school, the school board is obligated to respond to that petition.

Legislative Act 361, Regular Session 2013, § (2)(a).

           87.      This law was designed to charge families and local communities with taking the

initiative to open immersion programs in order to secure their right to maintain their native

language and culture. Indeed, one of the explicit purposes of the law was “to provide a better

understanding of the state's social traditions and serve to promote, preserve, and develop our

unique bilingual culture.”9

           88.      All children who attend PAC Elementary are from Louisiana-French-speaking

families, both Cajun and Indian. Louisiana French is part of their respective cultural heritage.

           89.      In 2018, the Pointe-au-Chien Indian Tribe submitted a French Immersion Petition

to the Terrebonne Parish School Board requesting French immersion. The school board never

acted upon or otherwise responded to the petition. The public records produced by the TPSB show

that no action was contemplated or taken by the TPSB.


9
    https://law.justia.com/codes/louisiana/2014/code-revisedstatutes/title-17/rs-17-273.3/



                                                            16
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 17 of 31




        90.     In January 2020, the Pointe-au-Chien Indian Tribe submitted another petition for

French immersion, which at least two of plaintiffs here signed. Once again, the TPSB failed to act

despite its affirmative legal obligation to respond. The public records produced by the TPSB show

that no action was contemplated or taken by the TPSB.

        91.     The School Board’s failure to respond to the two French Immersion petitions

submitted by the Pointe-au-Chien Indian Tribe and parents discriminates against Indian and Cajun

children whose parents and guardians signed the petitions.

        92.     Through email correspondence and formal statements made at the April 13, 2021

School Board meeting, representatives of CODOFIL, the Louisiana Department of Education, the

Office of the Louisiana Lieutenant Governor (Billy Nungesser), and speaker Pro Tempore Tanner

Magee have informed Terrebonne Parish School Board that there is funding, logistical support,

and human capital available to support PAC elementary school.

        93.     Numerous studies demonstrate that that French immersion enhances the

educational and social outcomes (on top of language proficiency), especially for the most

disadvantaged populations.10

        94.     In furtherance of its effort to further assimilate Cajun and Indian children and to

cause loss of their French language, the TPSB has failed and refused to offer language instruction

in French to PAC students and failed to respond to the French Immersion petitions submitted by

the Pointe-au-Chien Indian Tribe.




10
   https://www.utpjournals.press/doi/abs/10.3138/cmlr.63.5.655 ;
https://www.utpjournals.press/doi/abs/10.3138/cmlr.63.5.605 ;
https://www.tandfonline.com/doi/abs/10.1080/00437956.1971.11435629 ; https://www.jbe-
platform.com/content/journals/10.1075/jicb.2.2.03gen



                                                    17
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 18 of 31




       95.     When Terrebonne Parish finally integrated the schools in the late 1960s, the TPSB

did not attempt, in any way, to build cultural and social capacity. Instead, the TPSB’s policies were

designed to suppress tribal identities and suppress the Indian French language.

       96.     Culturally responsive teaching “affirms the backgrounds of the students, considers

their cultures as strengths, and reflects and utilizes students’ learning styles.”

       97.     The Terrebonne Parish School Board has discriminated against Native American

students at PAC Elementary based on race, color or national origin and has discriminated against

Cajun students at PAC Elementary based on national origin.

              INTENTIONAL AND WRONGFUL DISCRIMINATION BY THE
                 TPSB, THE TPSD, AND THE INDIVIDAL DEFENDANTS

       98.     The Terrebonne Parish School Board has a long pattern and practice of

discrimination against Native American students on the basis of race, color, and national origin —

including its initial denial of education to PAC Tribe and other Native American students, its

subsequent mistreatment of Tribal students in its system, and its recent decision to close the

majority-Native PAC Elementary School.

       99.     Discrimination against Native American students on the basis of race, color, and

national origin has an extensive history in Louisiana and in the broader United States. For instance,

the federal Department of Education has taken numerous actions to reverse discriminatory

practices and policies of local school districts, including those with a disparate impact on Native

American students.

       100.    The TPSB’s decision to close PAC Elementary School was and is clearly

discriminatory against Native students at PAC Elementary on the basis of their race, color, and

national origin on multiple levels vis-à-vis their non-Native counterparts at other schools in the

Terrebonne Parish School District. First, the School Board targeted for consolidation the only



                                                  18
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 19 of 31




majority-Native school in the parish and provided no financial or other justification for why the

consolidation was necessary. Second, the School Board chose to close the majority-Native PAC

Elementary, displacing its students to the majority-white Montegut Elementary, again providing

no rationale and despite the former school arguably having superior facilities for hosting the larger

student population. Third, the School Board chose to leave the town of Pointe-aux-Chênes as both

the only majority-Native bayou and the only bayou community of the five principal bayous in

Terrebonne Parish without any public school.

       101.    There is clear evidence of intentional discrimination. The School Board Vice

President was explicit in the racial motivation behind her vote to close the school, and at least two

School Board members (including the Board President) verbally acknowledged the racial

implications of the decision. While consolidating schools to achieve racial integration is a

legitimate objective of local school boards, targeting an already-integrated school like PAC

Elementary for its majority-Native racial composition (consistent with the composition of its

surrounding community) constitutes illegal racial discrimination, particularly when the most

segregated majority-white schools under TPSB’s supervision have mostly not been consolidated

for the purpose of desegregation.

       102.    School closure decisions by school districts and states with discriminatory intents

and/or impacts have been overturned by federal courts in Louisiana and across the country. As this

Court ruled in Hall v. St. Helena Par. Sch. Bd., 197 F. Supp. 649, 657 (E.D. La. 1961), aff'd, 68

U.S. 515, 82 S. Ct. 529, 7 L. Ed. 2d 521 (1962):

                [Arbitrary school closure decisions] run afoul of the equal protection clause
       in [two] respect[s]… discriminating specifically against Negro school children…
       [while also] to discriminate geographically against all students, white and colored,
       in St. Helena or any other community where the schools are closed… Applying
       familiar principles to the admitted facts, that conclusion seems inescapable. Thus,
       it is clear enough that, absent a reasonable basis for so classifying, a state cannot



                                                 19
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 20 of 31




       close the public schools in one area while, at the same time, it maintains schools
       elsewhere with public funds. And, since Louisiana here offers no justification for
       closure in St. Helena Parish alone, and no "state of facts reasonably may be
       conceived to justify it," except only the unlawful purpose to avoid the effect of an
       outstanding judgment of the court requiring desegregation of the public schools
       there, it seems obvious that the present classification is invidious, and therefore
       unconstitutional, even under the generous test of the economic discrimination
       cases. See McGowan v. State of Maryland, 366 U.S. 420, 425-428, 81 S. Ct. 1101,
       6 L. Ed. 2d 393, and cases there cited.

       103.    This Court concluded [id. at 659]:

               Applying the rule of Brown to geographical discrimination, "All provisions
       of federal, state, or local law requiring or permitting such discrimination must
       yield to this principle." (Emphasis added.) Brown v. Board of Education, 349 U.S.
       294, 298, 75 S. Ct. 753, 755, 99 L. Ed. 1083…. When the state provides a benefit,
       it must do so evenhandedly …. There can be no question about the actual inequality
       in educational opportunities that will follow closure of the public schools in St.
       Helena Parish…. One of the purposes of the Constitution of the United States was
       to protect minorities from the occasional tyranny of majorities. No plebiscite can
       legalize an unjust discrimination. "One's right to life, liberty, and property * * * and
       other fundamental rights may not be submitted to vote; they depend on the outcome
       of no elections." West Virginia State Board of Education v. Barnette, 319 U.S. 624,
       638, 63 S. Ct. 1178, 1185, 87 L. Ed. 1628. See Boson v. Rippy, 5 Cir., 285 F.2d 43,
       45.”

       104.    In addition to intent, there are numerous significant dignity and material harms from

school closure that clearly engender a disparate impact on the Native American students of PAC

Elementary vis-à-vis their non-Native counterparts at Montegut Elementary, other bayou area

public schools, and other schools in Terrebonne Parish. First, PAC’s Native students have been

told that they deserve less than other non-Native students given that their majority-Native school

has been targeted for closure without justification. Second, PAC’s Native students will lose the

distinct cultural, emotional, and social support provided by attending a school run by and for their

community. Third, PAC’s Native American disabled students will face particular disruptions and

suffer from inferior facilities at Montegut. Finally, PAC students will be negatively affected by the

concentration of large numbers of students at Montegut Elementary School which has insufficient

human and physical capital to adequately serve the consolidated student population.


                                                 20
         Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 21 of 31




           105.     The State of Louisiana and the Terrebonne Parish School Board have a long pattern

and practice of discrimination against Cajun French and Indian French students on the basis of

national origin, specifically through official efforts to denigrate, prohibit the teaching and speaking

of, and annihilate the Louisiana French language spoken by both groups.

           106.     Language rights are protected by Title VI, Article 1: Section 3 and Article 12:

Section 4 of the Louisiana Constitution, and the 14th Amendment of the U.S. Constitution.

Language is a key marker of national origin. As such, decisions with an intentional motivation to

materially harm — as well as those having a disparate impact on — a specific language group of

particular national origin(s) are impermissible under state and federal law.11

           107.     As the Supreme Court ruled in Meyer v. Nebraska,12 “knowledge of [another]

language… has been commonly looked upon as helpful and desirable…. [The foreign language

teacher’s] right thus to teach and the right of parents to engage him so to instruct their children,

we think, are within the liberty of the [14th] Amendment.”

           108.     Additionally, EEOC guidance states that, in the case of workplace discrimination,

“a restrictive language policy violates Title VII if it is adopted for discriminatory reasons, such as

bias against employees of a particular national origin. Thus, it would be unlawful disparate

treatment to implement an English-only rule in order to avoid hearing foreign languages in the




11
   https://link.springer.com/article/10.1007%252Fs11606-007-0366-2 ;
https://heinonline.org/HOL/LandingPage?handle=hein.journals/collsp17&div=9&id=&page=
12
     Meyer v. Nebraska, 262 U.S. 390, 400-4-1, 43 S. Ct. 625, 627, 67 L. Ed. 1042 (1923)

Practically, education of the young is only possible in schools conducted by especially qualified persons who devote
themselves thereto. The calling always has been regarded as useful and honorable, essential, indeed, to the public
welfare. Mere knowledge of the German language cannot reasonably be regarded as harmful. Heretofore it has been
commonly looked upon as helpful and desirable. Plaintiff in error taught this language in school as part of his
occupation. His right thus to teach and the right of parents to engage him so to instruct their children, we think, are
within the liberty of the amendment.



                                                          21
         Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 22 of 31




workplace.”13 It is discriminatory for the TPSB to deny French immersion education required by

state law and close PAC Elementary to prevent the speaking of the Louisiana French language,

thus building on a decades-long history of language discrimination in the school system.

           109.    The TPSB’s decision to close PAC Elementary — home to a population of almost

exclusively Louisiana-French-speaking families — in conjunction with its denial of the

implementation of French language education at PAC Elementary as required by state law

constitutes illegal language — and thus national origin — discrimination under Title VI. Given

the absence of an official language in Louisiana and the United States as well as the existing legal

framework within Louisiana for implementing heritage language education, the TPSB’s denial of

Cajun and Indian French families’ rights for their children to be educated in their native language

unfairly singles out a language group of particular national origins, i.e., French, Acadian, and

Native American, and excludes them from educational programming provided to language groups

of other national origins. Specifically, it is discriminatory for the TPSB to provide English-

speaking education to families of English-speaking national origins and to likewise take advantage

of state and federal programs for Spanish-language ESL (English-as-a-Second Language)

programs for families of Spanish-speaking national origins while failing to implement similarly

feasible state-supported (and, in this case, state-mandated) programs for families of Louisiana-

French-speaking national origins.




13
     https://www.eeoc.gov/laws/guidance/eeoc-enforcement-guidance-national-origin-discrimination#_Toc451518821



                                                       22
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 23 of 31




                        FIRST CAUSE OF ACTION
      VIOLATIONS OF FEDERAL STATUTORY AND CONSTITUTIONAL LAW

        110.    Discrimination in education based on race, color, or national origin under color of

law violates Title VI of the Civil Rights Act of 1964, the Constitution and laws of the United

States, including but not limited to 42 USC § 1983, and the Fifth and Fourteenth Amendments.

        111.    As stated in the forgoing and as set forth in the affidavits and declarations filed

herewith, defendants failed to provide either procedural or substantive due process to the plaintiffs

in discriminating against their children on account of race and ethnicity, in refusing to permit them

to speak French at PAC Elementary, by closing and rushing the closure of PAC Elementary, and

by denying their petition and the petitions of others for a French Immersion School. Defendant

Martin deliberately prevaricated in order to accomplish unworthy and unlawful goals. These

actions were arbitrary and capricious and lacked any pretense of constitutionally adequate

substantive or procedural due process.

                           SECOND CAUSE OF ACTION
                 VIOLATIONS OF LOUISIANA CONSTITUTIONAL LAW

               A. The Defendants Violated the Louisiana Constitutional Protections
                      Against Racial, Ethnic, and Linguistic Discrimination

        112.    The Louisiana Constitution of 1974, which provides greater protection against

racial, ethnic or linguistic discrimination than the U.S. Constitution, was enacted to make it

abundantly clear that the actions of "government," including the actions described above

undertaken by the defendants, are duty-bound and obligated to protect the rights of the individual

and for the good of all including, inter alia, the protection of all of the people’s race, affiliations,

birth and culture. See Article I § 1 and 3, Declaration of Rights.

        113.    The Louisiana Constitution 1974, Right to Individual Dignity Art. I. § 3. provides

a legal format for the revocation of any law or action by any governmental body that discriminates



                                                  23
       Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 24 of 31




against a person because of race and prohibits the arbitrary or unreasonable enactment of a law

that adversely impacts a person because of inter alia birth, culture or affiliations.

         114.     To erase blatant discrimination against cultural groups and their languages that

existed in past Louisiana Constitutions (See Louisiana Constitutions 1845, 1864, 1868, 1921) the

Louisiana Constitution of 1974 reversed these provisions to provide constitutional protection of

"the right of the people to preserve, foster and promote their respective historic, linguistic and

cultural origins" Louisiana Constitution 1974 Art. XII § 4.

         115.     The Louisiana State Constitution provides that plaintiffs and their minor children

are entitled to their civil liberties, an opportunity to the fullest development of their minor children

as individuals,14 and equal protection of the laws.15 The actions of the defendants constitute willful

and wanton violations of those constitutional provisions.

                           B. The Defendants Violated the Public Trust Doctrine

         115.     Article IX of the Louisiana Constitution states: “The natural resources of the state,

including air and water, and the healthful, scenic, historic, and esthetic quality of the environment

shall be protected, conserved, and replenished in so far as possible and consistent with the health,

safety, and welfare of the people. The legislature shall enact laws to implement this policy.”

         116.     As the Louisiana Supreme Court explained in Save Ourselves, Inc. v. Louisiana

Environmental Control Commission, 452 So.2d 1152, 1157 (La. 1984), Article IX imposes a


14
   La. Const. Preamble: We, the people of Louisiana, grateful to Almighty God for the civil, political, economic, and
religious liberties we enjoy, and desiring to protect individual rights to life, liberty, and property; afford opportunity
for the fullest development of the individual; assure equality of rights; promote the health, safety, education, and
welfare of the people; maintain a representative and orderly government; ensure domestic tranquility; provide for the
common defense; and secure the blessings of freedom and justice to ourselves and our posterity, do ordain and
establish this constitution.
15
  La. Const. art. I, § 3: No person shall be denied the equal protection of the laws. No law shall discriminate against
a person because of race or religious ideas, beliefs, or affiliations. No law shall arbitrarily, capriciously, or
unreasonably discriminate against a person because of birth, age, sex, culture, physical condition, or political ideas or
affiliations. Slavery and involuntary servitude are prohibited, except in the latter case as punishment for crime.



                                                           24
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 25 of 31




substantive obligation to act in a manner that assures the “adverse environmental impacts have

been minimized or avoided as much as possible consistently with the public welfare.”

       117.    As the Louisiana Supreme Court further explained in Save Ourselves, Inc., id.,

Article IX also imposes a procedural duty to engage in a balancing process in which

“environmental costs and benefits are given full and careful consideration along with economic,

social and other factors.”

       118.    Article IX applies to protect peoples, just as it protects our most treasured flora,

fauna, and habitat.

       119.    A continuation of the Pointe Au Chien Indian community and its unique language

and culture forms a critical and indeed foundational part of the historic quality of south Louisiana’s

coastal environment.

       120.    A tribal education serves to assure the continued existence of this unique Native

American community and to protect its unique language and culture.

       121.    Withdrawing this tribal education undermines the cohesion of this unique

community and poses a grave threat to its continued existence, which itself constitutes an integral

part of our cultural landscape and historic environment.

       122.    The defendant failed and refused to act in a manner that minimized the damage to

the cultural landscape and historic environment protected by the Article IX of the Louisiana

Constitution, failed to consider the implications of its actions on the cultural landscape and historic

environment protected by Article IX of the Louisiana Constitution before deciding to close the

school and/or unlawfully ignore the applications submitted for a French emergence education, and

failed to comply with the procedural requirements of Article IX by failing to develop a record,




                                                  25
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 26 of 31




determine facts and conclusions, and provide written reasons demonstrating its consideration of

these substantive and procedural obligations.




                                                26
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 27 of 31




                        THIRD CAUSE OF ACTION
           ENTITLEMENT TO A WRIT OF MANDAMUS ON ACCOUNT OF
              DEFENDANTS’ FAILURE AND REFUSAL TO COMPLY
              WITH THE IMMERSION SCHOOL CHOICE STATUTE

       123.    Two named plaintiffs and others twice petitioned the defendants to create a French

Immersion Program for 2018-2019 and 2020-2021. Despite verbal assurances that a French

Immersion Program would be established, the program has unlawfully not been established.

       124.    Plaintiffs, in accordance with La. R.S. 17:273.3.C.(2)(a), are entitled to the

implementation and establishment by defendants of a French Immersion program in Terrebonne

Parish at PAC Elementary and to an appropriate order of mandamus and injunctive and other relief

by this Court ordering such implementation and establishment of a French Immersion program.

Plaintiffs are entitled to an immediate hearing.

       125.    The TPSB should be ordered to immediately accommodate all students who applied

in 2018 or 2020 and establish and implement a French Immersion Program in accordance with La.

R.S. 17:273.3.C.(2)(d).

       126.    La. R.S. 17:273.3.C.(2)(e) further requires that:

               The local school board shall inform the parents and legal custodians of all
       students enrolled in the school system about the existence of any newly established
       foreign language immersion program and shall permit all eligible students to apply
       for the program during the designated enrollment period for the school year.

Accordingly, the TPSB should be ordered to offer this choice to PAC Elementary students and to

prominently advertise this program on their website. The TPSB should also be ordered to

individually contact all applying parents about the opportunity to enroll in this program. This and

the implementation of the French Immersion program should be at the sole cost of the TPSB.

       127.    The TPSB should also be ordered to undertake such steps and procedures as may

be necessary so that the French Immersion Program can begin and be fully implemented in August

of 2021 or as soon thereafter as possible. Under any and all circumstances, children who enroll in


                                                   27
       Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 28 of 31




the program should have their rights protected and should be able to join the program as soon as it

commences.

         128.     The TPSB should be barred from doing anything that would hinder the objective of

the statute, which is to promote “higher overall academic achievement,” “higher levels of self-

esteem,” and “positive effect[s] on intellectual growth,” and to “provide a better understanding of

the state's social traditions and serve to promote, preserve, and develop our unique bilingual

culture.”16

         129.     Writs of mandamus should be issued because the delay involved in obtaining relief

by ordinary process may cause injustice. These matters should be set immediately or as soon as

possible

                          FOURTH CAUSE OF ACTION
        ISSUANCE OF AN APPROPRIATE TEMPORARY RESTRAINING ORDER
          PROHIBITING PERMANENT CLOSURE OF PAC ELEMENTARY AND
      PROBIBITING REFUSAL TO ESTABLISH A FRENCH IMMERSION PROGRAM
         AND, AFTER DUE PROCEEDINGS, ISSUANCE OF PROHIBITORY AND
     MANDATORY RELIEF THAT A FRENCH IMMERSION PROGRAM PROCEED AS
      PROMISED AND REQUIRED AND ORDERING THE PAC BE REOPENED AND
           MADE A FRENCH IMMERSION SCHOOL AS SOON AS POSSIBLE

         130.     Plaintiffs are entitled to the immediate issuance of a temporary restraining order

prohibiting implementation the closure of PAC Elementary and its dismantling or sale and to


16
  La. R.S. 17:273.3.B.(1)-(4): (1) Research indicates that students who participate in foreign language immersion
programs, particularly French, demonstrate greater levels of proficiency in the English language, higher overall
academic achievement, and higher levels of self-esteem.

(2) Learning a second language has a positive effect on intellectual growth and increased awareness of diverse cultures
through access to history, art, and literature.

(3) Students in foreign language immersion programs have been shown to demonstrate enhanced cognitive functions
in solving complex problems and mathematical computations through the development of more divergent and higher
order thinking skills.

(4) In Louisiana, French language development and French language immersion programs, in particular, provide a
better understanding of the state's social traditions and serve to promote, preserve, and develop our unique bilingual
culture.



                                                         28
      Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 29 of 31




establish a French Immersion Program beginning in the 2021-2022 school year. In support of said

temporary restraining order, many of the plaintiffs have signed appropriate verification of the truth

of the specific facts pleaded herein in the form of affidavits and declarations to be filed herewith.

          131.   Plaintiffs are further entitled to a prohibitory and mandatory preliminary injunction

and thereafter a permanent injunction against defendants requiring that they cease their violations

of law.

                          FIFTH CAUSE OF ACTION
          DETRIMENTAL RELIANCE AND DELIBERATE MISREPRESENTIONS

          132.   The actions of the defendants, as described, supra, establish causes of action for

detrimental reliance and deliberate misrepresentation which has caused damage to plaintiffs.

                                               DEMAND

          Plaintiffs, Teddy Billiot, Mary Verdin, Liza Naquin, Tasha Dardar, Jade Billiot Bergeron,

Lanny Dardar, Candace Hendon, Kelly Naquin, Loretta Verdin, Casey Dardar, Shana Rae Dardar,

and Joan Brunet, demand judgment against the defendants as set forth above and as follows:

1.        Ordering that the defendants be commanded to comply with their obligations, as
          described above under the laws and Constitution of the United States and under the
          laws and Constitution of Louisiana;

2.        For actual and punitive damages plus applicable legal interest and reasonable
          attorney’s fees;

3.        For all just and equitable relief to which plaintiffs may be entitled.

                                                 Respectfully submitted,
                                                 KOERNER LAW FIRM
                                                 /s/ Louis R. Koerner, Jr.,
                                                 Louisiana Bar 7817
                                                 1204 Jackson Avenue
                                                 New Orleans, Louisiana 70130-5130
                                                 (504) 581-9569 (New Orleans)
                                                 (504) 405-1411 (Cell)
                                                 (504) 324-1798 (Fax)
                                                 koerner@koerner-law.com
                                                 URL: www.koerner-law.com


                                                    29
Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 30 of 31




                                30
Case 2:21-cv-01144-CJB-DPC Document 1 Filed 06/11/21 Page 31 of 31




                                 DOMENGEAUX WRIGHT ROY & EDWARDS
                                 /s/ James H. Domengeaux, Sr.
                                 Bar Roll No. 17555
                                 556 Jefferson St., Suite 500
                                 Post Office Box 3668
                                 Lafayette, Louisiana 70502
                                 (337) 233-3033

              Attorneys for Teddy Billiot, Mary Verdin, Liza Naquin, Tasha Dardar,
              Jade Billiot Bergeron, Lanny Dardar, Candace Hendon, Kelly Naquin,
              Loretta Verdin, Casey Dardar, Shana Rae Dardar, and Joan Brunet




                                   31
